DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-12, 14, 16, filed on 01/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Amendment filed on 01/24/2022 indicated only claim 17 was canceled; this is an error, in fact claims 17-20 were canceled as indicated in the Amendment filed on 04/19/2021.  A correction should made in the next response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 2017/0230585) in view of Andreev (US 8,619,198).
Regarding claim 9, Nash et al. discloses an electronic device for switching between a first lens and a second lens (switching between wide-angle camera (wide-angle lens) 206 and telephoto camera (tele-photo lens) 208, figures 2A-2F, 9, paragraphs [0035]-[0039], [0091]-[0092]), comprising:
a memory (memory 330, figure 3, paragraphs [0043], [0046]-[0048]);
a processor (image processor 320, figure 3, paragraphs [0043]-[0048]) coupled with the memory, the processor being configured to:
display a first frame showing a field of view (FOV) of the first lens (display 203 displays a region 210 which denotes the field of view of the wide-angle lens of wide angle camera 206, figures 2B, paragraphs [0035]-[0036]); 
detect an event that causes the electronic device to transition from displaying the first frame to displaying a second frame showing a FOV of the second lens (a user may see an abrupt change in the display 203 going from FIG. 2C to FIG. 2E when a zoom-in command is received at or near the outer limit of the wide-angle camera 206 and the image displayed changes from the wide-angle camera 206 to the telephoto camera 208, figures 2A-2F, paragraphs [0035]-[0038]); 
generate at least one intermediate frame for transitioning from the first frame to the second frame (the multi-camera device 204 may produce a fused (or combined) image, combining the output of the wide-angle camera 206 and the telephoto camera 208, figures 2A-2F, paragraphs [0035]-[0036]); and
switch, based on detecting the event, from the first lens to the second lens and display the second frame, wherein the at least one intermediate frame is displayed after the first frame is displayed and before the second frame is displayed while the switching is performed (transitions from displaying images from the wide-angle camera to images from the telephoto camera, the wide-angle camera images may be transformed via a spatial transformation and a photometric transformation to match images from the telephoto camera, figure 9, paragraphs [0091]-[0092]).
Nash et al. fails to disclose to generate, based on a switching delay which is determined based on a time difference between a first time at which the first frame is displayed and a second time at which the second frame is displayed, at least one intermediate frame for transitioning from the first frame to the second frame.
However, Shinora et al discloses the production path 306 produces the predicted frame 108a (i.e., intermediate frame) inserts the predicted frame 108a between frames 104a and 104b in the time delay 502 which represents the amount of time that separates frame 104a and 104b, figures 1-5, column 6, line 58 - column 7, line 5; column 9, line 65 – column 10, line 10; column 10, line 47 – column 11, line 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Nash et al. by the teaching of Andreev in order to produce frame for higher frame rates without sacrificing detail (column 5, lines 28-33).

Regarding claim 10, Nash et al. discloses wherein the processor is further configured to:
identify at least one transition parameter (zoom level (F(z), figure 9, paragraphs [0091]-[0093]) of the first lens and the second lens to generate the at least one intermediate frame;
spatial alignment module 655, figure 6, paragraphs [0069]-[0070]), a photometric alignment data and a color alignment data of the first lens and the second lens; and
generate the at least one intermediate frame further based on the at least one transition parameter, the lens switching delay, and at least one from among the spatial alignment data, the photometric alignment data and the color alignment data (transitions from displaying images from the wide-angle camera to images from the telephoto camera, the wide-angle camera images may be transformed via a spatial transformation and a photometric transformation to match images from the telephoto camera, figure 9, paragraphs [0091]-[0092]).

Regarding claim 11, Nash et al. discloses wherein the at least one intermediate frame is at least one from among spatially aligned with respect to the first frame and the second frame (spatial alignment  module 655, figure 6, paragraphs [0069]-[0070]) photometrically aligned with respect to the first frame and the second frame and color aligned with respect to the first frame and the second frame.

Regarding claim 12, Nash et al. discloses wherein the processor is further configured to:
determine the spatial alignment data using the at least one transition parameter (spatial alignment module 655, figure 6, paragraphs [0069]-[0071]), and
determine the at least one intermediate frame to be generated based on the determined spatial alignment data and the at least one transition parameter (spatial alignment module 655, figure 6, paragraphs [0069]-[0071], [0091]-[0092]).

Regarding claim 14, Nash et al. discloses wherein the photometric alignment data is obtained by:
transformation 550, figure 5, paragraphs [0067]-[0068]) for the generated at least one intermediate frame;
computing a correction factor (color intensity matching, paragraph [0039]) based on the transformation matrix; and
obtaining the photometric alignment data based on the correction factor (photometric alignment 740, figure 7, paragraphs [0039], [0072]-[0078]).
Regarding claim 16, Nash et al. discloses wherein the at least one transition parameter includes an F-value of the first lens, the FOV of the first lens (region 210 which denotes the field of view of the wide-angle lens of wide angle camera 206, figures 2B, paragraphs [0035]-[0036]), a color profile of the first lens, a saturation profile of the first lens, an F-value of the second lens, the FOV of the second lens (region 205 which denotes the field of view of the telephoto camera 208, figures 2B, paragraphs [0035]-[0036]), a color profile of the second lens, a saturation profile of the second lens, a scale factor of the first lens, a scale factor of the second lens, a scale factor between the first lens and the second lens, a scale factor of a combination of the first lens and the second lens, a pivot between the first lens and the second lens, and a single pivot value of a combination of the first lens and the second lens.

Claims 1-4, 6, 8 are method claims correspond to apparatus claims 9-12, 14, 16, respectively; therefore, claims 1-4, 6, 8 are rejected for the same reasons given in claims 9-12, 14, 16, respectively.

Allowable Subject Matter
Claims 5, 7, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/17/2022